DETAILED ACTION

This office action is in response to the application filed on 04/08/2021.  Claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 04/08/2021 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 8 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Chimento et al. (US Patent or PG Pub. No. 20190074775, hereinafter ‘775).
Claim 1, ‘775 teaches a multi-phase converter topology for the transmission of electrical energy from an alternating voltage input with m grid phase connections (e.g., the AC inputs 14) to a DC voltage output (e.g., the DC output) or vice versa (e.g., see Fig. 1-5), the multi- phase converter comprising: a power part comprising half-bridges (e.g., 34) configured to switch currents; an alternating voltage filter (e.g., 30) connected between the power part and the alternating voltage input, the alternating voltage filter comprising at least one alternating voltage filter stage with m + 1 input connections (e.g., the inputs of 30 connecting to R, S,T, N), m + 1 output connections (e.g., the output connections of 30 to each phase of 34), and a ground connection (e.g., the Ground, see connection details in Fig. 5); one or more DC voltage blocks (e.g., 24, 40) connected between the power part and the DC voltage output for filtering DC voltages (e.g., the LC filter of 40, see details in Fig. 5); wherein the multi-phase converter topology has a single-phase mode of operation (e.g., see Fig. 4), in which: the m grid phase connections are connected in parallel to one another and form a first phase connection for the connection of a single-phase alternating voltage, and a neutral conductor connection of the alternating voltage filter is connected to a neutral conductor connection of the alternating voltage input, and the neutral conductor connection of the alternating voltage input forms a second phase connection for the connection of the single-phase alternating voltage (e.g., see the input connection details of 14 in Fig. 4).
Claim 8, ‘775 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the power part (e.g., the 34s) comprises half-bridges (e.g., the half-bridges of 34s) for switching three voltage levels (e.g., the corresponding output voltage levels of each respective 34s), and wherein outputs of a DC voltage block (e.g., 24s) form the DC voltage output (e.g., e.g., the output of 24s are connected in parallel, see Fig. 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 
Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chimento et al. (US Patent or PG Pub. No. 20190074775, hereinafter ‘775), in view of Hutchison et al. (US Patent or PG Pub. No. 5969583, hereinafter ‘583).
Claim 2, ‘775 teaches the limitations of claim 1 as discussed above.  ‘775 does not explicitly disclose that wherein the alternating voltage filter (22) comprises at least one (m+1)-phase common-mode filter choke, which does not saturate during single- phase operation of the multi-phase converter (e.g., in the single live line operation, see [0035]).  
‘583 discloses a multi-phase converter having an alternating voltage filter  common-mode EMI filer with separately wound ground winding (e.g., see Fig. 1-3) comprises at least one (m+1)-phase common-mode filter choke (e.g., the choke of 10 or 100), which does not saturate during single- phase operation of the multi-phase converter (e.g., the hot and neutral conductors of the choke are bifilar to improve current carrying capacity,  and the choke will not saturate as long as operating below the rated saturation current level of the choke, see lines 8-11, col. 4, Fig. 1-3).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the AC filter to include the common-mode filter choke as disclosed in ‘583, because it will improve the common-mode noise rejection (e.g., see Abstract).

‘581 further discloses that wherein the at least one (m+1)-phase common-mode filter choke of the alternating voltage filter comprises m+1 coils, and the m+1 coils each have a same number of windings and a same sense of winding (e.g., see lines 8-11, col. 4, Fig. 1-3).  
‘583 reads the same obviousness as discussed in the claim 2 rejection above.
Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chimento et al. (US Patent or PG Pub. No. 20190074775, hereinafter ‘775), in view of White et al. (US Patent or PG Pub. No. 20150194905, hereinafter ‘905).
Claim 5, ‘775 teaches the limitations of claim 1 as discussed above.  ‘775 further disclose that the multi-phase converter topology further comprising a DC / DC converter block having at least two DC / DC converters (e.g., the output of 24s).
 ‘775 does not explicitly disclose that wherein inputs of the at least two DC / DC converters are selectively switchable between a series and a parallel arrangement.  
‘581 discloses a multi-phase converter topology (e.g., see Fig. 1-3) comprising a DC / DC converter block having at least two DC / DC converters, wherein inputs of the at least two DC / DC converters (e.g., 150s) are selectively switchable between a series (e.g., see Fig. 3A) and a parallel (e.g., see Fig. 3B) arrangement (e.g., through the control of Q1 and Q2, see Fig. 1-3).  

Claim 6, the combination of ‘775 and ‘905 teaches the limitations of claims 1 and 5 as discussed above. ‘775 further disclose that the wherein outputs of the two DC / DC converters are connected in parallel (e.g., the output of 24s are connected in parallel) to form the DC voltage output (e.g., the output of 10 or 20, see Fig. 5); and wherein the power part comprises half-bridges (e.g., the half-bridges of 34s), configured to form a converter having two voltage levels.  (e.g., the output voltage levels of 34, see Fig. 5).  
Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chimento et al. (US Patent or PG Pub. No. 20190074775, hereinafter ‘775), in view of Deboy et al. (US Patent or PG Pub. No. 20160072397, hereinafter ‘397).
Claim 9, ‘775 teaches the limitations of claim 1 as discussed above.  ‘775 further disclose that the multi-phase converter topology further comprising a DC / DC converter block  having at least two DC / DC converters (e.g., 24s). ‘775 does not explicitly disclose that wherein outputs of the at least two DC / DC converters are selectively switchable between a series and a parallel arrangement.  ‘397 discloses a multi-phase converter topology (e.g., see Fig. 1-3) comprising a reconfigurable-converter block having at least two converter cells (e.g., 2k, 2k+1), wherein inputs of the at least two converter cells (e.g., 2k, 2k+1) are selectively switchable between a series and a parallel  arrangement (e.g., through the control of 8, see [0327], Fig. 73).  

Claim 10, the combination of ‘775 and ‘397 teaches the limitations of claim 9 as discussed above.  ‘775 does not explicitly disclose that wherein inputs of the at least two DC / DC converters are selectively switchable between a series and a parallel arrangement. ‘397 further discloses that wherein inputs of the at least two DC / DC converters are selectively switchable between a series and a parallel arrangement (e.g., see lines 8-11, col. 4, Fig. 1-3).  
‘397 reads the same obviousness as discussed in the claim 9 rejection above.
Allowable Subject Matter
Claims 4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-17 are allowable.
The following is a statement of reasons for the indication of allowable subject matters:
For claim 4, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein wires of a first m  coils of the m+1 coils have a same first conductor cross section, and a wire of the (m+1)-th coil of the m+1 coils has a conductor cross section which is m-times the first conductor cross section.  
comprises half-bridges, which configured to form a converter three voltage levels; and wherein the multi-phase converter topology comprises a control configured to operate the converter topology selectively in a multi-phase operation with three voltage levels and in a single-phase operation with two voltage levels.  
For claims 11-17, the prior art does not disclose or suggest a multi-phase converter topology, primarily,… having a DC voltage block and a first DC voltage filter block connected between the power part and the DC voltage terminal block, wherein the DC voltage block having a first diode, a second diode, a switch, a first midpoint voltage node, a second midpoint voltage node, a plus connection node and a minus connection node, wherein the first diode and the second diode are connected in series between the plus connection node and the minus connection node, wherein a midpoint between the first diode and the second diode forms the first midpoint voltage node and is connected to the midpoint voltage connection, wherein the switch is connected between the first midpoint voltage node and the second midpoint voltage node, wherein the first DC voltage filter block comprises two filter capacitors, wherein the two filter capacitors are connected in series between the plus connection node and the minus connection node, wherein a midpoint between the two filter capacitors is connected to the second midpoint voltage node, … wherein the multi-phase converter topology is configured to selectively operate as a three-phase converter and as a single-phase converter, wherein when operating as a single-phase converter the three grid phase connections are connected in parallel to one another and form a first single-phase connection, and 
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JUE ZHANG/
Primary Examiner, Art Unit 2838